STEPHENSON, J„
dissenting.
I respectfully dissent.
Judge Cacheris set aside the jury verdict and granted a new trial solely because he concluded that he had erred in refusing to give a jury instruction on intervening causation. He expressly held, however, that the verdict was not excessive. Thus, the error he acknowledged affected only the issue of liability, not damages. Therefore, when the defendant conceded liability, the error was moot.
Nevertheless, the majority holds that the defendant is entitled to a new trial on the issue of damages. It reasons that once a trial court sets aside a verdict it is powerless thereafter to reinstate it. I do not agree.
The law is clear that an order setting aside a verdict is an interlocutory order and remains under the control of the court until a final judgment is entered. Freezer v. Miller, 163 Va. 180, 197 n.2, 176 S.E. 159, 165 n.2 (1934). Moreover, an interlocutory order may be modified or rescinded at any time before a final judgment. Id. at 197-98 n.2, 176 S.E. 159, 165 n.2; see Kirn v. Bembury, 163 Va. 891, 901-02, 178 S.E. 53, 57 (1935).
Consequently, the trial court had the power to rescind its order setting aside the verdict and to reinstate the jury verdict. Moreover, I believe the court ruled correctly because the jury in the first trial determined the amount of plaintiffs damages and the trial judge ruled that the verdict was not excessive. Therefore, I would affirm the judgment.
RUSSELL, J., joins in dissent.